NUMBER 13-07-453-CR

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                   CORPUS CHRISTI - EDINBURG


LLOYD CARLTON PARKS,                                                      Appellant,

                                          v.

THE STATE OF TEXAS,                                                        Appellee.


                  On appeal from the 284th District Court
                      of Montgomery County, Texas


                        MEMORANDUM OPINION

                Before Justices Rodriguez, Garza, and Vela
                  Memorandum Opinion by Justice Vela

      On May 18, 2007, appellant, Lloyd Carlton Parks, plead guilty to the offense of

indecency with a child by sexual contact. See TEX . PENAL CODE ANN . § 21.11(a)(1)

(Vernon 2003). After a punishment hearing, the trial court sentenced appellant to ten

years’ confinement in the Institutional Division of the Department of Criminal Justice.
Concluding that "there are no meritorious issues for appeal," appellant's counsel filed a

brief in which he reviewed the merits, or lack thereof, of the appeal. We affirm.

                         I. Compliance with Anders v. California

    Appellant's court-appointed counsel filed an Anders brief in which he has concluded

that there are no appealable issues for this Court to consider. See Anders v. California,

386 U.S. 738, 744 (1967). Appellant's brief meets the requirements of Anders. See id. at

744-45; High v. State, 573 S.W.2d 807, 812 (Tex. Crim. App. [Panel Op.] 1978). In

compliance with Anders, following his review of the court's file and the transcripts, his

research, and his correspondence with appellant, counsel presented a professional

evaluation of the record including, among other things, a review of grand jury proceedings,

pre-trial motions, research and investigation, competency, sentencing, right to present

evidence during the guilt/innocence and punishment stages, and right to appeal. See

Anders, 386 U.S. at 744; Currie v. State, 516 S.W.2d 684, 684 (Tex. Crim. App. 1974); see

also High, 573 S.W.2d at 812.

       Counsel has informed this Court that he has reviewed the appellate record and

concludes there are no arguable grounds for reversal. He has also informed this Court that

he provided appellant with a copy of the transcripts in his case and notified appellant of his

right to review the record and to file a pro se response to counsel's brief and motion to

withdraw. See Anders, 386 U.S. at 744-45; see also Stafford v. State, 813 S.W.2d 503,

509 (Tex. Crim. App. 1991) (en banc); High, 573 S.W.2d at 813. More than thirty days

have passed, and no pro se brief has been filed.

                                  II. Independent Review

     The United States Supreme Court advised appellate courts that upon receiving a

"frivolous appeal" brief, they must conduct "a full examination of all the proceedings to
                                              2
decide whether the case is wholly frivolous." Penson v. Ohio, 488 U.S. 75, 80 (1988); see

Ybarra v. State, 93 S.W.3d 922, 926 (Tex. App.–Corpus Christi 2003, no pet.).

Accordingly, we have carefully reviewed the record and have found nothing that would

arguably support an appeal. See Bledsoe v. State, 178 S.W.3d 824, 826 (Tex. Crim. App.

2005); Stafford, 813 S.W.2d at 509. We agree with counsel that the appeal is wholly

frivolous and without merit. See Bledsoe, 178 S.W.3d at 827-28 ("Due to the nature of

Anders briefs, by indicating in the opinion that it considered the issues raised in the briefs

and reviewed the record for reversible error but found none, the court of appeals met the

requirements of Texas Rule of Appellate Procedure 47.1.").

                                       III. Conclusion

    The judgment of the trial court is affirmed. Additionally, appellant's counsel's motion

to withdraw as appellate counsel is hereby granted. We order counsel to notify appellant

of the disposition of this appeal and of the availability of discretionary review. See In re

K.D., S.D., and J.R., 127 S.W.2d 66, 68 n.3 (Tex. App.–Houston [1st Dist.] 2003, no pet.)

(citing Ex parte Wilson, 956 S.W.2d 25, 27 (Tex. Crim. App. 1997) (en banc) (per curiam)).




                                                  ROSE VELA
                                                  Justice


Do not publish.
TEX . R. APP. P. 47.2(b).

Memorandum Opinion delivered and
filed this 26th day of June, 2008.



                                              3